DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment/remarks received on 01/04/2021 have been entered and fully considered.  Claims 1-2, 5, 7, and 9 are pending.  Claims 3, 4, 6, and 8 are cancelled.  Claim 1 is amended.  Claims 1-2, 5, 7, and 9 are examined herein.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: monitoring device for monitoring the at least one battery assembly in claims 1-3, 5, 6, and 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5, 7, and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the claim recites “wherein two electrical connectors are accommodated in the two spaces on both sides of the monitoring device.”  However, the specification as filed does not appear to contain support for the claimed invention.  Applicant indicates in the remarks that one of ordinary skill in the art would understand that the components in the two spaces on both sides of the monitoring device are 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over in view of US 2012/0161677 A1 (“Kunimitsu”) and US 2015/0343919 A1 (“Sakata”) and US 2018/0076425 A1 (“Takahashi”).
Regarding claim 1, Kunimitsu discloses a battery module 100 (“the battery pack”) comprising a fixing frame comprising a pair of end surface frames 92, a pair of upper end frames 93, and a pair of lower end frames 94 (Figs. 3-5); at least one battery assembly disposed on the fixing frame, wherein the at least one battery assembly comprises a plurality of battery cells 10 (“the plurality of battery modules”) which are arranged along an X axis (“the predetermined axial direction”) (Figs. 3, 4; [0073]-[0075]); and a printed circuit board 21 (“the monitoring device”) comprising a detection circuit 20 capable of monitoring the at least one battery assembly ([0128]-[0135]).  The monitoring device is electrically connected to the at least one battery assembly ([0132]) 
As shown in Fig. 3 of Kunimitsu, each of the battery modules 10 has a first casing having a third length in the predetermined axial direction.
Kunimitsu further discloses the fixing frame comprises a pair of end surface frames 92 (“the two lateral frames”) that are disposed in the predetermined axial direction (Fig. 3; [0094]-[0098]).  The battery modules 10 are disposed between the lateral frames (Fig. 3; [0094]).  One of the lateral frames has two lateral surfaces facing two opposite directions, wherein one of the lateral surfaces faces the battery assembly, and the monitoring device is disposed on another of the lateral surfaces (Fig. 3; [0094], [0098]).
Kunimitsu further discloses a casing 530 (“the case”), wherein the fixing frame, the at least one battery assembly, and the monitoring device are disposed in the case (Fig. 14; [0165]-[0167]).
Kunimitsu does not expressly disclose (1) the monitoring device has a second casing, the second casing having a first length in the predetermined axial direction and a second length in a second axial direction which is perpendicular to the predetermined axial direction wherein the first length is smaller than the second length; (2) the first length of the second casing being smaller than or equal to the third length of the first casing; and (3) the second casing facing an inner wall of the case, a shortest distance 
Regarding (1), Sakata discloses a power supply device comprising a plurality of secondary batteries and a circuit board (Abstract; Figs. 1-3).  The circuit board 20 and its surroundings are surrounded by a circuit surrounding board 26 (“the second casing”). The circuit surrounding board 26 is made of a member having a thermal insulation.  The circuit surrounding board 26 of a thermal insulation physically separates the battery block 10 and the circuit board 20, and then suppresses that a heat generation of the secondary batteries 1 is conducted to the circuit board 20, and can protect the circuit board 20 ([0045]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a circuit surrounding board around the circuit board of Kunimitsu as taught by Sakata to thermally insulate the circuit board from the batteries to protect the circuit board.
In the combination, the first length of the second casing is in the predetermined axial direction (X direction) and the second length of the second casing is perpendicular to the predetermined axial direction (Z direction).  Furthermore, as discussed above and shown in Fig. 3 of Kunimitsu, the length of the monitoring device along the X axis (“the predetermined axial direction”) is smaller than a length along the Z axis (“the second axial direction”).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the second casing in corresponding dimensions to minimize the amount of material used to form the second casing.
Regarding (2), while Kunimitsu and Sakata are silent regarding the first length of the second casing being smaller than or equal to the third length of the first casing, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the claimed relative dimensions because it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device.  Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Furthermore, a person having ordinary skill in the art would be motivated to decrease the space occupied by the second casing in order to provide for an increased volumetric and/or mass energy density of the battery pack.
Regarding (3), while Kunimitsu and Sakata are silent regarding the fourth length being smaller than the first length of the second casing, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the claimed relative dimensions because it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device.  Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Furthermore, a person having ordinary skill in the art would be motivated to decrease the amount of empty space between the second casing and an inner wall of 
Regarding the two spaces and the two electrical connectors accommodated in the two spaces on both sides of the monitoring device, Kunimitsu shows in Fig. 5, that two spaces exist on lateral sides of the monitoring device in the third predetermined direction.  As shown in Fig. 14, a box shaped casing 530 is provided with side walls 530a, 530b, 530c, and 530d ([0165]-[0168]).  Therefore, the two spaces exist in volumetric space between the monitoring device and the box shaped casing 530.  While Kunimitsu does not expressly disclose the box shaped casing 530 has top and bottom walls (i.e. the space between a first and second body of the casing in the second axial direction), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided top and bottom walls to the casing because the casing is described as box shaped and further to protect the components housed therein in the vertical direction.  

    PNG
    media_image1.png
    307
    372
    media_image1.png
    Greyscale

See the spaces indicated by the rectangles in the marked-up.  See also the casing shown in Fig. 14 wherein spaces are disposed on lateral sides of battery modules 100.  Kunimitsu discloses input connector 23a, relay connector 23b, and output connector 23c provided on a side of the circuit board in one of the spaces described (Fig. 15; [0139]-[0144], [0185]-[0189]).  While Kuminitsu does not expressly disclose an electrical connector in the other space, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have rearranged the components, including the connector/circuit board so as to position them as claimed as a matter of design choice because shifting the position of these components would not have modified the operation of the device.  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  
Sakata does not expressly disclose the second casing is a six-sided casing.  However, Takahashi discloses a battery having an upper case 5 having a board space 20, which may be formed as a separate case (Figs. 2, 4; [0049]-[0051]).  As shown in Figs. 2 and 4, the board space has 6 walls.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a case having six walls for the circuit board case because the configuration is a known configuration for a casing for a circuit board and in view of Takahashi one would obtain predictable results by using this configuration.
Regarding claim 2, Kunimitsu discloses the battery pack of claim 1.  Kunimitsu discloses each first casings of the battery modules 10 has two side surfaces which are opposite to each other along the axial direction (Fig. 3).  Given the orientation of the circuit board of Kunimitsu, in the combination an interior surface of the second casing 
Regarding claim 5, modified Kunimitsu discloses the battery pack of claim 1.  A first portion of the battery cells 10 constitutes a first battery assembly and a second portion of the battery cells 10 constitutes a second battery assembly.  The monitoring device is located in a projection of the two battery assemblies in the predetermined axial direction.  Alternatively, Kunimitsu discloses a module row T1 comprising two battery assemblies 100A, 100B (Fig. 14; [0166]-[0167]).  The monitoring device is located in a projection of the two battery assemblies in the predetermined axial direction.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0161677 A1 (“Kunimitsu”) in view of US 2015/0343919 A1 (“Sakata”) and US 2018/0076425 A1 (“Takahashi”) as applied to claim 1 above, and further in view of JP 2015-060690 A (“Nishihara” – machine translation cited herein).
Regarding claim 7, modified Kunimitsu discloses the battery pack of claim 1.  Kunimitsu does not expressly disclose the fixing frame comprises a plurality of connecting shafts which are connected between the lateral frames; each of the first casings has a plurality of connecting holes; the connecting shafts pass through the corresponding connecting holes of the battery modules.
Nishihara discloses a battery pack comprising a plurality of battery cells (Abstract) and teaches forming a battery stacking including cases 30 each housing a battery cell 10.  Through holes 33 are provided at the four corners of each case and form continuous holes in the stacking direction into which a bolt is inserted as a .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0161677 A1 (“Kunimitsu”) in view of US 2015/0343919 A1 (“Sakata”) and US 2018/0076425 A1 (“Takahashi”) as applied to claim 1 above, and further in view of US 2006/0246781 A1 (“Yoon”).
Regarding claim 9, modified Kunimitsu discloses the battery pack of claim 1.  Kunimitsu discloses that each battery module comprises plus electrodes 10a and minus electrodes 10b, and that a terminal cover 70 is provided on an upper surface of the battery block 10BB illustrated in FIG. 11 to cover the electrodes 10a and 10b on one side of the battery cells 10 (Fig. 11; [0145]).  However, Kunimitsu does not expressly disclose a plurality of insulating casings, wherein the insulating casings are disposed on the battery modules to cover the terminals.
Yoon discloses a battery system comprising a plurality of unit cells, the terminals of which are inserted into a terminal-connecting device 400 (Abstract; Fig. 3).  The connecting device body and the cover of the terminal-connecting device are made of an .

Response to Arguments
Applicant’s arguments to the second casing being six-sided, see pp. 6-7, filed 01/04/2021, with respect to the rejection(s) of claim(s) 1-2, 5, 7, and 9 are under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2018/0076425 A1 (“Takahashi”).
As to applicant’s remaining arguments that may apply to the rejection presented above, please consider the following.  Applicant argues it is unpredictable whether there would be two spaces for accommodating devices or electrical connectors on both sides of the circuit surrounding board 20, after the circuit surrounding board would have two additional end plates incorporated to become a six-sided casing.  However, it is noted that Kunimitsu discloses input connector 23a, relay connector 23b, and output connector 23c provided on a side of the circuit board in one of the spaces described (Fig. 15; [0139]-[0144], [0185]-[0189]).  Therefore, one of ordinary skill in the art would 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727